                Case 2:20-cv-01344-SPL Document 1 Filed 07/08/20 Page 1 of 9




1
     David A. Chami, AZ Bar #027585
2    Beth Findsen, AZ Bar #023205
3    PRICE LAW GROUP, APC
     8245 N. 85th Way
4    Scottsdale, AZ 85258
5    T: 818 600-5515
     F: 866-401-1457
6    E: david@pricelawgroup.com
     E: beth@pricelawgroup.com
7    Attorneys for Plaintiff
8    Megan Barrera

9
                          IN THE UNITED STATES DISTRICT COURT
10
                                FOR THE DISTRICT OF ARIZONA
11
12
     Megan Barrera,                                 Case No.:
13
                   Plaintiff,                       COMPLAINT AND JURY DEMAND
14                                                     1. TCPA, 47 U.S.C. §227
     v.
15                                                     2. TFDCPA, Tex. Fin. Code §392
     USAA Federal Savings Bank,                        3. Intrusion Upon Seclusion
16
                   Defendant.
17
18
           Plaintiff Megan Barrera (“Megan”), by and through her attorneys, alleges the following
19
     against Defendant USAA Federal Savings Bank (“USAA”):
20
                                          INTRODUCTION
21
           1.      Count I of Megan’s Complaint is based upon the Telephone Consumer Protection
22
     Act (TCPA), 47 U.S.C. §227. The TCPA is a federal statute that broadly regulates the use of
23
     automated telephone equipment. Among other things, the TCPA prohibits certain unsolicited
24
     marketing calls, restricts the use of automatic dialers or prerecorded messages, and delegates
25
     rulemaking authority to the Federal Communications Commission (FCC).
26
           2.      Count II of Megan’s Complaint is based upon the Texas Fair Debt Collection
27                                                       Barrera, Megan v. USAA Federal Savings Bank
                                                                                          Complaint
28                                                1/9
                 Case 2:20-cv-01344-SPL Document 1 Filed 07/08/20 Page 2 of 9




1
2    Practices Act (“TFDCPA”), Tex. Fin. Code §392, which prohibits debt collectors from engaging
3    in abusive, deceptive, and unfair practices in connection with the collection of consumer debts.
4           3.      Count III of Megan’s Complaint is based upon the Invasion of Privacy - Intrusion
5    upon Seclusion, as derived from §652B of the Restatement (Second) of Torts. §652B prohibits
6    an intentional intrusion, “physically or otherwise, upon the solitude or seclusion of another or her
7    private affairs or concerns . . . that would be highly offensive to a reasonable person.”
8                                            JURISDICTION
9           4.      Jurisdiction of the court arises under 28 U.S.C. §§1331, 1367 and 47 U.S.C. §227.
10          5.      Venue is proper pursuant to 28 U.S.C. §1391(b)(1) in that defendant resides in this
11   district. Because Defendant transacts business here, personal jurisdiction is established.
12                                               PARTIES
13          6.      Megan is a natural person residing in Texas.
14          7.      Megan is a “consumer” as defined by the TFDCPA, Tex. Fin. Code §392.001(1).
15          8.      USAA is a “debt collector” as defined by the TFDCPA, Tex. Fin. Code
16   §392.001(6).
17          9.      Defendant USAA is a banking institution engaged in the business of giving credit
18   and collecting debt. Defendant can be served at 1 Norterra Drive, Phoenix, AZ 85085.
19                                    FACTUAL ALLEGATIONS
20          10.     Beginning in or around September 2019, USAA began attempting to collect a debt
21   allegedly owed by Megan.
22          11.     The debt is an obligation or alleged obligation to pay money arising out of a
23   transaction in which the money, property, insurance, or services which were the subject of the
24   transaction were primarily for personal, family, or household purposes.
25          12.     On or about September 17, 2019, Megan answered a call from USAA and spoke
26   with a representative.
27                                                          Barrera, Megan v. USAA Federal Savings Bank
                                                                                             Complaint
28                                                   2/9
                Case 2:20-cv-01344-SPL Document 1 Filed 07/08/20 Page 3 of 9




1
2           13.      After picking up the call, Megan noticed an unusually long delay and recalls
3    hearing a series of clicks, beeps or tones before the representative began speaking, consistent
4    with the use of an automatic dialing system.
5           14.      The representative informed Megan that USAA was attempting to collect an
6    alleged debt.
7           15.      After going through the identification process, Megan informed the representative
8    that she had no money because she had recently moved and switched jobs, which drastically
9    reduced her income and was unable to pay her debts.
10          16.      Megan instructed the representative to communicate with her by corresponding by
11   mail only. Megan also stated and that she would contact USAA once she was again able to make
12   a payment.
13          17.      Despite Megan expressly informing USAA not to call her and that she could not
14   pay at the time, only three days later, USAA began a harassment campaign by calling Megan on
15   her cellular phone relentlessly for six months, including on the weekends.
16          18.      The calls originated from (800) 531-8722, which is owned or operated by USAA
17   upon information and belief.
18          19.      Upon information and belief, the calls originated at or were initiated, routed or
19   masked as coming from USAA’s call center(s) in Arizona.
20          20.      Between September 20, 2019 and February 29, 2020, USAA called Megan on her
21   cellular phone no less than THREE HUNDRED AND TWENTY (320) times after Megan
22   requested for the calls to cease.
23          21.      USAA called Megan almost every day, including the weekends.
24          22.      USAA called Megan several times a day on a regular basis, up to four (4) times in
25   one day.
26          23.      USAA called Megan at all times during the day from as early as 8 am to as late as
27                                                          Barrera, Megan v. USAA Federal Savings Bank
                                                                                             Complaint
28                                                   3/9
                 Case 2:20-cv-01344-SPL Document 1 Filed 07/08/20 Page 4 of 9




1
2    8 pm.
3            24.    Upon information and belief, USAA also called and texted, or attempted to call and
4    text friends and family of Megan with the intention that they would communicate to Megan that
5    USAA was attempting to collect a debt from her, causing Megan additional embarrassment and
6    distress.
7            25.    Upon information and belief, USAA called Megan and delivered prerecorded or
8    artificial voice messages.
9            26.    Upon information and belief, USAA’s automatic dialer failed to return to the on-
10   hook state within 60 seconds of completion of dialing.
11           27.    USAA’s intrusion upon Megan’s seclusion was highly offensive to the reasonable
12   person and exceeded reasonable collection efforts. USAA’s conduct was especially unreasonable
13   because it called relentlessly shortly after Megan had explained the reason why she did not have
14   money to repay and expressly revoked consent to be called, and USAA could not have reasonably
15   expected her situation to change in just three days.
16           28.    USAA’s conduct was not only knowing and willful but was done with the intention
17   of causing Megan such distress, so as to induce her to pay the debt or somehow pay more than
18   she was able to.
19           29.    USAA is familiar with the TCPA and the TFDCPA.
20           30.    Each and every one of USAA’s telephone calls caused Megan distraction and
21   temporary loss of use of her telephone line.
22           31.    As a result of USAA’s conduct, Megan has sustained actual damages including but
23   not limited to, stress, anxiety, embarrassment, anguish, severe emotional and mental pain.
24                                               COUNT I
25                                Violations of the TCPA, 47 U.S.C. §227
26           32.    Megan incorporates by reference the foregoing paragraphs as fully stated herein.
27                                                          Barrera, Megan v. USAA Federal Savings Bank
                                                                                             Complaint
28                                                   4/9
              Case 2:20-cv-01344-SPL Document 1 Filed 07/08/20 Page 5 of 9




1
2          33.    USAA violated the TCPA. USAA’s violations include, but are not limited to the
3    following:
4                    a. Within four years prior to the filing of this action, on multiple occasions,
5                        USAA violated TCPA 47 U.S.C. §227 (b)(1)(A)(iii) which states in
6                        pertinent part, “It shall be unlawful for any person within the United States
7                        . . . to make any call (other than a call made for emergency purposes or made
8                        with the prior express consent of the called party) using any automatic
9                        telephone dialing system or an artificial or prerecorded voice — to any
10                       telephone number assigned to a . . . cellular telephone service . . . or any
11                       service for which the called party is charged for the call.”
12                   b. a.       Within four years prior to the filing of this action, on multiple
13                       occasions, USAA violated TCPA 47 U.S.C. §227(b)(1)(B) which states in
14                       pertinent part, “It shall be unlawful for any person . . . to initiate any
15                       telephone call to any residential telephone line using an artificial or
16                       prerecorded voice to deliver a message without the prior express consent of
17                       the called party . . . .”
18                   c. Within four years prior to the filing of this action, on multiple occasions,
19                       USAA willfully and/or knowingly contacted Megan on her cellular
20                       telephone using an artificial prerecorded voice or an automatic telephone
21                       dialing system and as such, USAA knowing and/or willfully violated the
22                       TCPA.
23         34.    As a result of USAA’s violations of 47 U.S.C. §227, Megan is entitled to
24   declaratory judgment that USAA’s conduct violated the TCPA, and an award of five hundred
25   dollars ($500.00) in statutory damages for each and every negligent violation, pursuant to 47
26   U.S.C. §227(b)(3)(B). If the Court finds that USAA knowingly and/or willfully violated the
27                                                         Barrera, Megan v. USAA Federal Savings Bank
                                                                                            Complaint
28                                                   5/9
              Case 2:20-cv-01344-SPL Document 1 Filed 07/08/20 Page 6 of 9




1
2    TCPA, Megan is entitled to an award of one thousand five hundred dollars ($1,500.00), for each
3    and every violation pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
4                                              COUNT II
5                          Violations of the TFDCPA, Tex. Fin. Code §392
6          35.    Megan incorporates by reference the foregoing paragraphs as fully stated herein.
7          36.    USAA violated the TFDCPA. USAA’s violations include, but are not limited to
8    the following:
9                     a. Defendant violated Tex. Fin. Code 392.302(4) by causing a telephone to
10                       ring repeatedly or continuously to annoy the person called;
11                    b. Defendant violated Tex. Fin. Code 392.303 by using unfair or
12                       unconscionable means; and
13                    c. Defendant violated Tex. Fin. Code 392.303 by collecting or attempting to
14                       collect a consumer debt without complying with the provisions of Sections
15                       1692b to 1692j, inclusive, of . . . Title 15 of the United States Code (Fair
16                       Debt Collection Practices Act).
17                           i. Defendant violated Tex. Fin. Code 392.303 by violating 15 U.S.C.
18                              §1692d by engaging in conduct, the natural consequence of which is
19                              to harass, oppress or abuse any person in connection with the
20                              collection of the alleged debt; and
21                          ii. Defendant violated Tex. Fin. Code 392.303 by violating 15 U.S.C.
22                              §1692d(5) by causing Plaintiff’s phone to ring or engaging Plaintiff
23                              in telephone conversations repeatedly;
24                         iii. Defendant violated Tex. Fin. Code 392.303 by violating 15 U.S.C.
25                              §1692f by using unfair or unconscionable means in connection with
26                              the collection of an alleged debt; and
27                                                         Barrera, Megan v. USAA Federal Savings Bank
                                                                                            Complaint
28                                                 6/9
               Case 2:20-cv-01344-SPL Document 1 Filed 07/08/20 Page 7 of 9




1
2                              iv. Defendant violated Tex. Fin. Code 392.303 by violating 15 U.S.C.
3                                   §1692c(a)(1) by communicating with the consumer at any unusual
4                                   time or place known to be inconvenient to the consumer. In the
5                                   absence of knowledge of circumstances to the contrary, a debt
6                                   collector shall assume that the convenient time for communicating
7                                   with a consumer is after 8 o’clock antemeridian and before 9 o’clock
8                                   postmeridian, local time at the consumer’s location.
9           37.    USAA’s acts, as described above, were done knowingly and willfully.
10          38.    As a result of the foregoing violations of the TFDCPA, USAA is liable to Megan
11   for declaratory judgment that USAA’s conduct violated the TFDCPA, actual damages, statutory
12   damages, and attorney’s fees and costs.
13                                                 COUNT III
14                             Invasion of Privacy – Intrusion Upon Seclusion
15          39.    Megan incorporates by reference the foregoing paragraphs as fully stated herein.
16          40.    Restatement of the Law, Second, Torts, §652B defines intrusion upon seclusion as,
17   “[o]ne who intentionally intrudes . . . upon the solitude or seclusion of another, or her private
18   affairs or concerns, is subject to liability to the other for invasion of privacy, if the intrusion
19   would be highly offensive to a reasonable person.”
20          41.    USAA violated Megan’s privacy. USAA’s violations include, but are not limited
21   to, the following:
22                        a. USAA intentionally intruded, physically or otherwise, upon Megan’s
23                           solitude and seclusion by engaging in harassing phone calls in an attempt to
24                           collect on an alleged debt despite a request(s) for the calls to cease.
25                        b. The number and frequency of the telephone calls to Megan by USAA after
26                           a request(s) for the calls to cease constitute an intrusion on Megan’s privacy
27                                                             Barrera, Megan v. USAA Federal Savings Bank
                                                                                                Complaint
28                                                      7/9
               Case 2:20-cv-01344-SPL Document 1 Filed 07/08/20 Page 8 of 9




1
2                           and solitude.
3                       c. USAA’s conduct would be highly offensive to a reasonable person as
4                           Megan received countless calls that often interrupted and occupied her
5                           phone line.
6                       d. The frequency and volume of USAA’s calls were harassing to Megan.
7           42.      USAA’s acts, as described above, were done intentionally with the purpose of
8    coercing Megan to pay the alleged debt.
9                                       DEMAND FOR JURY TRIAL
10          Pursuant to Federal Rule of Civil Procedure 38, Plaintiff Megan Barrera hereby demands
11   a trial by jury of all issues triable by jury.
12                                          REQUEST FOR RELIEF
13          WHEREFORE, Plaintiff Megan Barrera respectfully requests judgment be entered against
14   Defendant USAA Federal Savings Bank for the following:
15                A. Declaratory judgment that USAA violated the TCPA and TFDCPA;
16                B. Statutory damages of $500.00 for each and every negligent violation of the TCPA
17                   pursuant to 47 U.S.C. §227(b)(3)(B);
18                C. Statutory damages of $1500.00 for each and every knowing and/or willful violation
19                   of the TCPA pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C);
20                D. Actual damages pursuant to Tex. Fin. Code 392.403(2);
21                E. Costs and reasonable attorneys’ fees pursuant to Tex. Fin. Code 392.403(b);
22                F. Any other relief that this Honorable Court deems appropriate.
23
24
25
26
27                                                          Barrera, Megan v. USAA Federal Savings Bank
                                                                                             Complaint
28                                                    8/9
       Case 2:20-cv-01344-SPL Document 1 Filed 07/08/20 Page 9 of 9




1
     Respectfully submitted this 8th day of July 2020.
2
3                                      By: /s/ David A. Chami
                                          David A. Chami, AZ Bar #027585
4                                         Beth Findsen, AZ Bar #023205
                                          PRICE LAW GROUP, APC
5                                         8245 N. 85th Way
6                                         Scottsdale, AZ 85258
                                          T: 818 600-5515
7                                         F: 866-401-1457
8                                         E: david@pricelawgroup.com
                                          E: beth@pricelawgroup.com
9                                         Attorneys for Plaintiff
                                          Megan Barrera
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                  Barrera, Megan v. USAA Federal Savings Bank
                                                                                     Complaint
28                                           9/9
